            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 1 of 18



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    SELINA SOULE, et al.,                               :    Docket No. 3:20-cv-00201-RNC
         Plaintiffs,                                    :
                                                        :
    v.                                                  :
                                                        :
    CONNECTICUT ASSOCIATION OF                          :
    SCHOOLS, INC., et al.,                              :
        Defendants                                      :    April 20, 2020

                              MEMORANDUM OF LAW
                       IN SUPPORT OF DEFENDANTS’ MOTION
         TO JOIN THE DEPARTMENT OF EDUCATION AS A PARTY TO THE ACTION

           In 2016, the U.S. Department of Justice (“DOJ”) and the U.S. Department of Education

(“DOE”) (collectively “the Departments”) issued a joint “Dear Colleague Letter on Transgender

Students” stating that the “Departments treat a student’s gender identity as the student’s sex for

purposes of Title IX and its implementing regulations.” That letter further stated that, when a

school provides sex-segregated activities and facilities, “transgender students must be allowed to

participate in such activities . . . consistent with their gender identity.” At the same time, the

Departments issued a document with “examples of policies and emerging practices for

supporting transgender students.” In the section addressing athletics, the Departments cited

examples from New York, Rhode Island, and California that allowed students who are

transgender to participate in athletics consistent with their gender identity. 1




1
    Both of these documents remain available on the DOE’s website. See:
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201702-title-ix.pdf; and
https://www2.ed.gov/about/offices/list/oese/oshs/emergingpractices.pdf




8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 2 of 18



        In February 2017, the Departments withdrew and rescinded that 2016 guidance, but they

did not replace it with anything different. In the absence of any guidance, the Departments stated

that “there must be due regard for the primary role of the States and local school districts in

establishing educational policy.” This position was repeated again in a March 2020 report by

DOE Office for Civil Rights (“OCR”). 2 In Connecticut, Section 10-15c of the Connecticut

General Statutes protects the fundamental rights of transgender students and ensures that such

students have equal access to educational programming and activities, free of discrimination. Just

like in the New York, Rhode Island, and California polices cited in the DOE’s May 2016

document, the transgender participation policy adopted by the Connecticut Association of

Schools (“CAS”)/Connecticut Interscholastic Athletic Conference (“CIAC”) provides that

students who are transgender participate in athletics consistent with their gender identity. 3

        Despite the position expressed in February 2017 and March 2020 about “due regard for

the primary role of States and local school districts,” and despite the lack of any subsequently-

issued guidance from the DOE on this subject, on March 24, 2020, the DOJ filed a Statement of

Interest in this case. [Ecf. 75] In that Statement, the DOJ suggests that “the Court should not read

Title IX to compel schools to require students to participate on sex-specific teams solely on the

basis of their gender identity.” The Statement fails to mention any of the prior guidance issued

by the Departments. Moreover, the Statement fails to mention the DOE at all.




2
 See https://www2.ed.gov/about/reports/annual/ocr/report-to-president-and-secretary-of-education-2017-
18.pdf?utm_content=&utm_medium=email&utm_name=&utm_source=govdelivery&utm_term=, pp. 11
& 19.
3
 The CIAC is a division of the Connecticut Association of Schools, Inc. See
www.cas.casciac.org
                                               2
8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 3 of 18



         The DOE is the federal agency charged with interpreting and enforcing Title IX of the

Education Amendments of 1972 (“Title IX”) on behalf of the United States. 4 Individuals who

believe their Title IX rights have been violated may therefore file a complaint with the DOE’s

Office for Civil Rights. 5 In the Complaint, Plaintiffs acknowledge that they filed a complaint in

2019 with OCR, and that OCR is continuing with that proceeding. See Complaint ¶ 116-124. 6

Plaintiffs’ complaint also is listed as an open proceeding on the DOE’s website. 7

         It is a well-established concept that courts can and should join all absent persons to

pending litigation who are necessary to avoid duplicative litigation, inconsistent judicial

determinations, or other practical impairment of their legal interests all current parties to a

litigation. The DOJ’s recently-filed Statement of Interest states that the United States

government has an interest in the subject matter of this litigation. That interest is located in the

DOE, which interprets and enforces Title IX, and which is continuing its proceedings on




4
 See, e.g., https://www2.ed.gov/about/offices/list/ocr/frontpage/pro-students/issues/sex-
issue.html (“The Office for Civil Rights (OCR) enforces Title IX of the Education Amendments
of 1972, which prohibits discrimination based on sex in education programs and activities that
receive federal financial assistance.”).
5
    See https://www2.ed.gov/about/offices/list/ocr/complaintintro.html
6
  On April 17, 2020, Plaintiffs filed an Amended Complaint. [Ecf. 89]. Plaintiffs’ filing was not
in compliance with Fed. R. Civ. P. 15 because Plaintiffs did not receive Defendants’ consent or
permission from the Court to file an amended complaint. In fact, Plaintiffs did not even mention
their intent to file the Amended Complaint in a telephone conference the day before with both
the Defendants and the Court. At this time, the Defendants are assessing their possible responses
to the purported Amended Complaint. Therefore, the citations in the text above are to the
original, operative Complaint. [Ecf. 1]
7
 See https://www2.ed.gov/about/offices/list/ocr/docs/investigations/open-
investigations/tix.html?page=8&offset=140
                                            3
8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 4 of 18



Plaintiffs’ OCR complaint. 8 The DOE, however, is not a party to this lawsuit. As set forth more

specifically below, the OCR complaint involves the same factual and legal claims as this lawsuit,

and seeks the same relief. At this point, therefore, the Danbury Board of Education, the

Bloomfield Board of Education, the Cromwell Board of Education, the Glastonbury Board of

Education, and the Canton Board of Education (collectively “the Board Defendants”), and CAS

are involved in legal proceedings in two different venues on the same exact subject matter, but

the DOE is involved only in one of those proceedings. The Defendants are therefore facing the

possibility of inconsistent rulings concerning the CIAC’s transgender participation policy. For

these reasons, the Defendants submit that the DOE, and Secretary of the Department of

Education, Betsy DeVos, in her official capacity, are necessary parties to this action.

Accordingly, the Defendants now move pursuant to Rules 19 and 20 of the Federal Rules of

Civil Procedure to join DOE, its Office for Civil Rights, and Secretary DeVos, in her official

capacity (collectively “DOE”), as parties to this action. 9




8
  As noted in the text above, individuals who believe their Title IX rights have been violated can
file a complaint with OCR. According to OCR’s case processing manual, the DOE is the agency
that then investigates that complaint and the DOJ only becomes involved if OCR completes its
investigation and then OCR refers the case to the DOJ for court enforcement. See
https://www2.ed.gov/about/offices/list/ocr/complaints-how.html
When the DOE or Secretary DeVos is sued in Court, the DOJ will also represent the DOE. See,
e.g., Parents for Privacy v. Dallas Sch. Dist. No. 2, 326 F. Supp. 3d 1075, 1091 (D. Or. 2018).
The DOE, therefore, the proper party to be asserting and defending the interest of the United
States in this litigation.
9
 To the extent the Court determines that the Department of Education and Secretary DeVos are
necessary parties, but that they cannot be joined as parties, the Defendants request that the Court
dismiss this action pursuant to Fed. R. Civ. P. 12(b)(7) and Fed. R. Civ. P. 19(b). See, e.g.,
McCarthy v. Higgins, 2000 WL 1134479, at *3 (S.D.N.Y. Aug. 10, 2000) (“The inability to join
an indispensable party mandates that the Court grant defendants' motion to dismiss.”).


                                               4
8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 5 of 18




I.      BACKGROUND

        The plaintiffs in this action are three (3) female high school athletes who attend

Glastonbury High School, Canton High School, and Danbury High School. See Complaint ¶ 10-

13. In their complaint and accompanying motion for preliminary injunction, Plaintiffs seek to

prevent two (2) of their female competitors from participating in interscholastic outdoor and

indoor track events on the basis of their sex assigned at birth. More specifically, Plaintiffs allege

that Andraya Yearwood, from Cromwell High School, and T.M., from Bloomfield High School,

are transgender girls who participate in girls track events pursuant to the CIAC’s transgender

participation policy. Id. ¶ 77-78. The policy allows student athletes, male or female, to

participate in interscholastic athletics based on the gender identification of that student in current

school records and daily life activities in the school and community at the time that sports

eligibility is determined. Id. ¶ 71.

        A.       State of the Law

        In 2011, the Connecticut General Assembly passed a comprehensive transgender rights

bill that specifically prohibits discrimination based on gender identity and expression in

education, employment, public accommodation, and housing. See Public Act 11-55. In the

educational context, this Public Act modified Section 10-15c of the Connecticut General

Statutes, and protects the fundamental rights of transgender students and ensures that such

students have equal access to educational programming and activities, free of discrimination.

        In an opinion letter dated January 7, 2015, OCR interpreted how Title IX of the

Education Amendments of 1972 (“Title IX”) regulations should apply to transgender individuals

(the “2015 Letter”). A true and accurate copy of the January 7, 2015 letter is attached as Exhibit

                                               5
8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 6 of 18



A. In particular, the 2015 Letter explained that “The Department’s Title IX regulations permit

schools to provide sex-segregated . . . . athletic teams . . . [and when a school elects to separate or

treat students differently on the basis of sex in those situations . . . a school generally must treat

transgender students consistent with their gender identity.” See Ex. A, pg. 2.

        On May 13, 2016, the DOJ and the DOE issued a joint “Dear Colleague Letter on

Transgender Students” summarizing public schools’ obligations regarding transgender students

under Title IX and explaining how those departments evaluate a school’s compliance with those

obligations (the “2016 Letter”). A true and accurate copy of the 2016 Letter is attached as

Exhibit B. The 2016 Letter included notice that Title IX protects students from discrimination in

school on the basis of gender identity, including in regard to names and pronouns, restrooms, and

athletics. See Ex. B. The guidance made clear that Title IX allows students to participate in sex-

segregated activities and access sex-segregated facilities consistent with their gender identity. Id.

        On February 22, 2017, however, the DOE and DOJ issued another Dear Colleague Letter

that withdrew the May 2016 guidance (the “2017 Letter”). A true and accurate copy of the 2017

Letter is attached as Exhibit C. The 2017 letter withdrew the guidance provided previously in the

2015 Letter and the 2016 Letter, but did not replace it with any contrary guidance. As one court

aptly stated: “[T]he 2017 [Letter] did not propound any ‘new’ or different interpretation of Title

IX or the Regulation, nor did the 2017 [Letter] affirmatively contradict the 2015 and 2016

Guidance documents. It instead appears to have generated an interpretive vacuum pending

further consideration by those federal agencies of the legal issues involved in such matters.”

Evancho v. Pine-Richland Sch. Dist., 237 F. Supp. 3d 267, 298 (W.D. Pa. 2017). Although it

created an “interpretive vacuum” in regard to federal law, the 2017 Letter was unequivocal in

stating that “the Departments believe that, in this context, there must be due regard for the

                                                6
8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 7 of 18



primary role of the States and local school districts in establishing educational policy.” See Ex.

C (emphasis added). As noted previously, this has been repeated by OCR as recently as March

2020.

        Accordingly, on February 23, 2017, then-Governor Dannel P. Malloy and Connecticut

Commissioner of Education Dianna R. Wentzell jointly issued a memorandum to Connecticut

superintendents of schools reaffirming Connecticut’s unwavering commitment to provide every

student in Connecticut with access to a high quality education in a safe, supportive, inclusive and

welcoming environment. The same day, Governor Malloy signed an executive order ensuring

that the rights of transgender students receiving an education continue uninterrupted. A true and

accurate copy of the executive order signed by Governor Malloy is attached as Exhibit D.

Additional guidance was published by the Connecticut State Department of Education in

September 2017, which made clear that both federal and state laws protect transgender and

gender non-conforming students from discrimination. See Exhibit E. As previously noted,

Connecticut Public Act 11-55 specifically addressed antidiscrimination on the basis of gender

identity and expression. Hence, Connecticut law requires that transgender students be permitted

to participate in sex-segregated activities consistent with their gender identity.

        B.       Plaintiffs’ OCR Complaint

        On or about June 17, 2019, Plaintiffs in this action submitted a complaint with OCR

alleging discrimination under Title IX (the “OCR Complaint”). A true and accurate copy of the

OCR Complaint is attached as Exhibit F. Many, if not most, of the allegations in the OCR

Complaint mirror the allegations in the Complaint filed in this action. Compare Exhibit F with

the Complaint, ECF no. 1. In the OCR Complaint, Plaintiffs requested OCR to investigate the



                                               7
8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 8 of 18



alleged violations of Title IX described in the OCR Complaint. They also sought an order from

OCR requiring CIAC to, among other things:

        (1) revise its rules to exclude individuals who are in all physiological and
        hormonal respects males from participating in girls’ or women’s athletic
        competitions;

        (2) issue revised records of all girls’ athletic competitions from 2017 to the
        present in which any biological male participated who would have been
        disqualified by application of (1) above, removing such individuals from any list
        of winners or qualifiers for participation in any further competition;

        (3) issue a press release naming and giving proper credit − including
        championship credit as appropriate − to every girl who would have been
        identified as a champion or as qualifying for participation in a higher-level
        competition but for the participation in any meet of any biological male who
        would have been disqualified by application of (1) above; and

        (4) issue a declaration that Title IX neither permits nor requires CIAC’s Policy
        that allows biological males to compete in high school women’s athletic events. 10

See OCR Complaint at p. 25. In the Complaint, Plaintiffs seek relief that essentially mirrors the

relief they seek in the OCR Complaint, namely:

        (1) A declaration that Defendants have violated Title IX by failing to provide
        competitive opportunities that effectively accommodate the abilities of girls;

        (2) A declaration that Defendants have violated Title IX by failing to provide
        equal treatment, benefits, and opportunities for girls in in athletic competition;

        (3) An injunction prohibiting all Defendants, in interscholastic athletic
        competitions sponsored, organized, or participated in by the Defendants or any of
        them, from permitting males—individuals with an XY genotype—from
        participating in events that are designated for girls, women, or females;

        (4) An injunction requiring all Defendants to correct any and all records, public
        or non-public, to remove male athletes from any record or recognition purporting
        to record times, victories, or qualifications for elite competitions designated for
        girls or women, and conversely to correctly give credit and/or titles to female



10
   This language is taken directly from Plaintiffs’ OCR complaint. As noted in prior submissions
to this Court, Defendants find Plaintiffs repeated references to Ms. Yearwood and T.M. as
“male” to be inappropriate and offensive.
                                               8
8597726v1
            Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 9 of 18



          athletes who would have received such credit and/or titles but for the participation
          of males in such competitions;

          (5) An injunction requiring all Defendants to correct any and all records, public
          or non-public, to remove times achieved by male athletes from any records
          purporting to record times achieved by girls or women;

          (6) An award of nominal and compensatory damages and other monetary relief as
          permitted by law; and

          (7) An award of Plaintiffs’ reasonable attorneys’ fees and expenses, as authorized
          by 42 U.S.C. § 1988.

Compare OCR Complaint at p. 25 with the Complaint at pp. 49-50.

          After Plaintiffs filed the OCR Complaint in June 2019, OCR opened an investigation of

Plaintiffs’ allegations. On February 12, 2020, Plaintiffs commenced this action, seeking the

same relief as requested previously in the OCR complaint. In that situation, OCR’s Case

Processing Manual states that “OCR will dismiss…the complaint in its entirety when…[t]he

same or a similar allegation based on the same operative facts has been filed…by the

complainant… against the same recipient with…federal court.” 11 Similarly, OCR’s website

advises complainants that, “if you proceed with your claim in a court, OCR will not continue to

pursue your OCR complaint.” (emphasis added). 12 Despite the plain language of its own case

processing manual and the DOE’s website, OCR has informed counsel for the Defendants that it

will be continuing its proceeding despite the fact that the Plaintiffs have filed this lawsuit. 13




11
     The CPM is available at: https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf
12
     See https://www2.ed.gov/about/offices/list/ocr/qa-complaints.html

13
  The undersigned counsel have personal knowledge of the factual statements made above
through telephone conference calls with representatives of OCR and are reporting the same as an
offer of proof and as officers of the Court. Counsel can provide documents or correspondence
that have not yet been made public by OCR in support of such statements if requested by the
Court.
                                               9
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 10 of 18



II.     ARGUMENT

        A.      Pursuant To Fed.R.Civ.P 19(a), The Court Must Join “Required Parties” To
                The Action.

        Rule 19 of the Federal Rules of Civil Procedure addresses when a court must order the

joinder of persons or entities who are not yet a party to an action. Fed. R. Civ. P. 19(a) provides,

in pertinent part, as follows:

        (1)     Required Party. A person who is subject to service of process and whose
                joinder will not deprive the court of subject-matter jurisdiction must be
                joined as a party if:

                (A)     in that person’s absence, the court cannot accord complete relief
                        among existing parties; or

                (B)     that person claims an interest relating to the subject of the action
                        and is so situated that disposing of the action in the person’s
                        absence may:

                        (i)      as a practical matter impair or impede the person’s ability
                                 to protect the interest; or

                        (ii)     leave an existing party subject to a substantial risk of
                                 incurring double, multiple, or otherwise inconsistent
                                 obligations because of the interest.

        (2)     Joinder by Court Order. If a person has not been joined as required,
                the court must order that the person be made a party. A person who
                refuses to join as a plaintiff may be made either a defendant or, in a proper
                case, an involuntary plaintiff.

Fed.R.Civ.P. 19(a) (emphasis added). Under Rule 19, parties should be joined when their

absence will either materially reduce the likelihood that the court can provide justice for those

already parties or be detrimental to the non-parties themselves. See, e.g., Hammond v. Clayton,

83 F.3d 191, 195 (7th Cir. 1996) (“Rule 19 is designed to protect the interests of absent persons,

as well as those already before the court, from duplicative litigation, inconsistent judicial

determinations, or other practical impairment of their legal interests.”).

                                                10
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 11 of 18



        When assessing a motion to join a party under Rule 19, “the court must [first] determine

whether an absent party belongs in the suit, i.e., whether the party qualifies as a ‘[required] party’

under Rule 19(a).” Viacom Int’l, Inc. v. Kearney, 212 F.3d 721, 724 (2d Cir. 2000). Second, if a

party qualifies as a [“required”] party, the Court must determine if it is feasible to join that party.

Id. A court considering such joinder should take into account all relevant facts, and its analysis

should “emphasize pragmatic considerations rather than rigid formalism.” Gentry v. Smith, 487

F.2d 571, 579 (5th Cir. 1973); see also Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 133 (2d

Cir. 2013). Ultimately, “[t]here is no precise formula for determining whether a particular

nonparty should be joined . . . . The determination is heavily influenced by the facts and

circumstances of each case.” Equal Employment Opportunity Comm’n v. Peabody W. Coal Co.

(“EEOC”), 610 F.3d 1070, 1081 (9th Cir. 2010) (internal quotations omitted).

        The pragmatic considerations that the Court should consider include: (1) whether

judgment rendered in a party’s absence might prejudice that party or other parties to the action,

(2) the extent to which prejudice may be alleviated, (3) whether judgment in the party’s absence

would be adequate, and (4) whether a plaintiff would have adequate remedy if the court

dismissed the suit. See Marvel Characters, 726 F.3d at 133. The Court should also be mindful

of the policy considerations of Rule 19, which favor “avoidance of unnecessary or multiple

litigation,” provision of “complete relief to the parties, and “protection of the rights and interests

of any absent parties.” Yonofsky v. Wernick, 362 F.Supp. 1005, 1022–23 (S.D.N.Y. 1973); see

also Rule 19 Advisory Committee’s Notes to 1966 amendments (“Whenever feasible, the

persons materially interested in the subject of an action … should be joined as parties so that

they may be heard and a complete disposition made.”)



                                               11
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 12 of 18



        B.     The Department of Education Is A “Required Party” That The Court Must
               Join To The Action Pursuant to Rule 19(a)(1)(B).

               1.      The Department of Education is subject to service of process and its
                       joinder would not deprive the Court of subject matter jurisdiction.

        The Department of Education, acting through its Office of Civil Rights, is a federal

agency responsible for ensuring equal access to education through the enforcement of civil

rights. See https://www2.ed.gov/about/offices/list/ocr/index.html. As a federal agency, it is

subject to service of process pursuant to Rule 4(i)(2) of the Federal Rules of Civil Procedure.

See Fed.R.Civ.P. 4(i)(2). Secretary DeVos also is subject to service under Fed.R.Civ.P 4(i).

Moreover, according to the Complaint, this is an action pursuant to Title IX, 20 U.S.C. § 1681, et

seq., and its interpreting regulations, which allegedly raises federal questions and seeks redress

for deprivation of rights protected by federal law. See Compl. ¶ 6. The alleged basis for subject

matter jurisdiction is federal question jurisdiction under 28 U.S.C. § 1331, and jurisdiction under

28 U.S.C. § 1343(a) for claims seeking vindication of civil rights protected by federal law. Id. at

¶ 7. Accordingly, joining the DOE and Secretary DeVos as parties to the action would not

deprive the Court of subject matter jurisdiction.

               2.      Proceeding without the Department of Education would impair its
                       interests and leave the existing parties at risk of inconsistent
                       obligations.

        Because the DOE and Secretary DeVos are subject to service of process and their joinder

would not deprive the Court of subject matter jurisdiction, the Court must join them as parties

under Rule 19(a)(1)(B) if it finds that “[DOE] claims an interest relating to the subject of the

action and is so situated that disposing of the action in the [absence of DOE] may: (i) as a

practical matter impair or impede [DOE’s] ability to protect the interest; or (ii) leave an existing

party subject to a substantial risk of incurring double, multiple, or otherwise inconsistent

                                              12
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 13 of 18



obligations because of the interest.” See Fed.R.Civ.P. 19(a)(1)(B). As set forth below, both of

those elements are met in this case, and therefore joinder is appropriate.

                        a)      The Department of Education has an interest in this action that
                                would be impaired if it were not joined.

        As established previously in this Memorandum, it is undisputed that: (1) the DOE,

through its Office for Civil Rights, is the federal agency charged with interpreting and enforcing

Title IX and therefore has an interest in the interpretation of Title IX, (2) Plaintiffs filed a

complaint with OCR alleging violations of Title IX in regard to CIAC’s transgender policy, and

(3) that OCR proceeding is ongoing. The DOE clear has an interest in the subject matter of this

litigation.

        It also is undisputed that the DOE’s interest in the subject matter of this litigation would

be impaired if it is not joined as a party. The claims asserted by the Plaintiff in this action will

require the Court to interpret Title IX as it applies the participation of students who are

transgender on sex-segregated athletic teams, which apparently is an issue of first impression.

When making this evaluation, the Court will be required to evaluate the DOE’s inconsistent

actions concerning Title IX in the 2015 Letter, the 2016 Letter, in the 2017 Letter, and the DOE

documents still available on the DOE website. See, e.g., Exhibits A, B, & C. The Court also

will need to evaluate the interests of the United States and how they intersect with the interests

and laws of Connecticut. Given the “interpretive vacuum” left by the Departments’ action in

February 2017; Evancho, supra, 237 F. Supp. 3d at 298; the Court’s analysis in this case will

impact or modify the DOE’s position on Title IX and its application to sex-segregated activities.

Courts have concluded that “[a] public agency has an interest in a lawsuit that could result in the

invalidation or modification of one of its . . . rules [or] regulations . . . .” EEOC, 610 F.3d at

1082 (finding that the Secretary of the Department of Interior had interest in claim that sought to
                                             13
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 14 of 18



enjoin a lease term that the Secretary had approved and overseen). For this reason, the DOE

regularly is made a party to actions addressing the interpretation of Title IX and policies

affecting transgender students. See Parents for Privacy v. Dallas Sch. Dist. No. 2, 326 F. Supp.

3d 1075, 1091 (D. Or. 2018), aff’d sub nom. Parents for Privacy v. Barr, 949 F.3d 1210 (9th Cir.

2020) (challenging the rights of transgendered students under Title IX to use restrooms, locker

rooms, and showers that match their gender identity rather than their biological sex assigned at

birth and naming the DOE as a defendant in order to enjoin the DOE from “enforcing Title IX in

a manner that requires [a school district] to give any students the right of entry to, and use of, the

private facilities (including locker rooms, showers and restrooms) designated for students of the

opposite sex.”). As such, the first element of the Rule 19(a) analysis is satisfied.

                       b)      Absent joinder of OCR, the parties could be subject to inconsistent
                               obligations.

        Once it is established that a party has an interest in the lawsuit, a court must next

determine whether disposing of the lawsuit in the absence of the DOE would “(ii) leave an

existing party subject to a substantial risk of incurring double, multiple, or otherwise inconsistent

obligations because of the interest.” Fed.R.Civ.P. 19(a)(1)(B).

        In California Dump Truck Owners Ass’n v. Nichols, the United States District Court for

the Eastern District of California granted a motion to join the United States Environmental

Protection Agency (“EPA”) as a required party to the lawsuit. See 924 F. Supp. 2d 1126 (E.D.

Cal. 2012), aff'd, 778 F.3d 1119 (9th Cir. 2015), withdrawn from bound volume, and aff'd, 784

F.3d 500 (9th Cir. 2015). The plaintiffs filed suit to enjoin enforcement of California’s

“Regulation to Reduce Emissions of Diesel Particulate Matter, Oxides of Nitrogen and Other

Criteria Pollutants, from In–Use Heavy–Duty Diesel–Fueled Vehicles,” Cal.Code Regs. tit. 13, §

2025 (“Regulation”), because federal law allegedly preempted the state regulation. Id. at 1131.
                                            14
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 15 of 18



The parties filed cross-motions for summary judgment and after the court took the motions under

submission, the EPA issued a decision approving California’s State Implementation Plan, which

incorporated the Regulation. Id. The court then ordered supplemental briefing on the impact of

the EPA’s decision on the merits of the action and whether the EPA is a necessary and

indispensable party that must be joined. Id.

        In reaching the decision that the EPA was a required party that must be joined under Fed.

R. Civ. P. 19(a), the court noted that a public agency has an interest in a lawsuit that could result

in the invalidation or modification of one of its rules regulations (citing the EEOC decision), and

further noted that, “the EPA has a strong interest ‘in defending and enforcing air pollution

control laws it approved and which are federal law.’” Nichols, 924 F. Supp. 2d at 1148.

Because of the EPA’s strong interest in interpreting and enforcing federal regulations, the court

concluded that a decision invalidating the Regulation on preemption grounds would “necessarily

upset the EPA’s final decision approving the Regulation as part of California’s SIP and would

create practical problems with SIP’s enforceability.” Id. Additionally, the court reasoned that

because the EPA had concluded there were no obstacles to the Regulations’ enforceability under

either state or federal law, a contrary decision by the court would create doubts as to the

appropriateness of the EPA’s determination. Id. More specifically, the Court noted that “the

relief that Plaintiff seeks will still depend on independent decisions by the EPA, which is not a

party to this litigation, and which retains ‘broad and legitimate discretion’ to demand CDTOA'

members to comply with the Regulation's requirements.” Id. 1147. Thus, the Court determined

that the EPA was a required party that had to be joined to the action under Fed. R. Civ. P. 19(a).

        The reasoning in Nichols is just as applicable to this case. Just like with the EPA in

Nichols, the Court should find that the DOE has a strong interest in interpreting and enforcing

                                               15
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 16 of 18



Title IX as it applies to sex-segregated activities and the CIAC’s transgender participation policy.

Just like in Nichols, the parties’ rights are subject to ongoing interpretation by the DOE, through

the pending proceedings before its Office for Civil Rights, and there is a very real risk that the

parties could be subject to inconsistent obligations if the Court does not join the DOE and

Secretary DeVos as parties to this lawsuit. For example, if OCR finds in the Plaintiffs’ favor in

the OCR proceeding, but the Court finds in favor of the Defendants in this action, or vice versa,

the parties would be subject to inconsistent obligations. Because of that, the Court should find

that the DOE and Secretary DeVos are a required parties under Fed. R. Civ. P. 19(a)(1)(B).

        C.     The Court May Also Join the DOE Under Fed.R.Civ.P. 20.


        Even if the Court were to determine that the DOE and Secretary DeVos are not a

“required party,” such that their joinder is mandated by Rule 19(a), the Court has the discretion

to join the DOE and Secretary DeVos as parties under Rule 20(a). Rule 20(a) states that

numerous plaintiffs may join together in one action if: (1) they assert a right to relief jointly or

severally; or (2) if their claims arise out of the same transaction or occurrence, or same series of

transactions and occurrences, and there is a common question of law or fact. Fed. R. Civ. P.

20(a). Similarly, a plaintiff may join several defendants together if they assert a right to relief

jointly or severally, or if the claims against defendants arose out of the same transaction or

occurrence and there are common questions of law or fact. Id.

        Again, given DOE and Secretary DeVos’ strong interest in interpreting and enforcing

Title IX, and given the DOE’s refusal to dismiss the OCR complaint following the filing of this

lawsuit, the very real risk that the parties could be subject to inconsistent obligations if the Court

did not join DOE and Secretary DeVos as a parties. Moreover, there are common, identical

questions of law and fact from OCR’s proceeding and this lawsuit. Therefore, the Court should
                                               16
8597726v1
          Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 17 of 18



exercise its discretion under Fed.R.Civ.P. 20 and join DOE and Secretary DeVos as parties to the

action.

III.      CONCLUSION

          For the reasons set forth above, the Court should grant the motion and join the DOE and

Secretary DeVos as parties to this lawsuit, together with such further and additional relief this

Court deems necessary.

BY: /s/ Peter J. Murphy
PETER J. MURPHY (ct26825)
LINDA L YODER (ct01599)
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919
Telephone: 860-251-5950
Facsimile: 860-251-5316
Email: pjmurphy@goodwin.com
For Connection Association of School and the Danbury Board of Education


BY: /s/ Johanna G. Zelman
Johanna G. Zelman (ct26966)
Elizabeth M. Smith
FordHarrison, LLP
CityPlace II
185 Asylum Street, Suite 610
Hartford, CT 06103
Telephone: 860-740-1355
Facsimile: 860-578-2075
Email: jzelman@fordharrison.com
For the Cromwell Board of Education and the Bloomfield Board of Education

BY: /s/ David S. Monastersky
David S. Monastersky (ct13319)
Howd & Ludorf, LLC
65 Wethersfield Avenue
Hartford, CT 061114
Telephone: 860-249-1361
Facsimile: 860-249-7665
Email: dmonastersky@hl-law.com
For the Canton Board of Education and the Glastonbury Board of Education


                                              17
8597726v1
        Case 3:20-cv-00201-RNC Document 91-1 Filed 04/20/20 Page 18 of 18



                                 CERTIFICATION OF SERVICE

        This is to certify that on April 20, 2020, a copy of the foregoing Motion and
Memorandum of Law were filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System. In addition, a copy of this Motion, Memorandum of Law, and the Complaint
in this matter will be:

A. Delivered to:

John H. Durham
United States Attorney for the District of Connecticut
United States Attorney’s Office
157 Church Street
New Haven, CT 06510

B. Sent by certified mail to the civil-process clerk at the:

United States Attorney’s Office
157 Church Street
New Haven, CT 06510

C.      Sent by registered or certified mail to:

William P. Barr
Attorney General of the United States
Office of the Attorney General
441 4th St NW #1100
Washington, D.C. 20001

D.      Sent by registered or certified mail to:

Betsy DeVos
Secretary of Education
United States Department of Education
400 Maryland Avenue, SW
Washington, DC 20202


                                                       /s/ Peter J. Murphy
                                                       Peter J. Murphy



                                              18
8597726v1
